Citation Nr: 1206726	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Whether the appellant, as the surviving spouse of the Veteran, is eligible to receive Department of Veterans Affairs (VA) death benefits, to include Dependency and Indemnity Compensation (DIC) and death pension benefits.

2. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from January 1968 to January 1970 and died in September 2006.

The appellant, who is the Veteran's widow, appealed a September 2007 decision of the VA Regional Office (RO) in Nashville, Tennessee, that found that she was ineligible to receive VA DIC and death pension benefits and denied her claim for accrued benefits.  She perfected an appeal of the RO's determination.

In May 2010, the appellant was scheduled to testify during a hearing conducted via videoconference before a Veterans Law Judge but, failed to appear and did not request that the hearing be rescheduled.  Thus, the Board finds that all due process requirements were met regarding the appellant's hearing request.


FINDINGS OF FACT

1. The Veteran was discharged from service in January 1970.

2.  The Veteran and the appellant were married on February [redacted], 2006.

3.  The Veteran died on September [redacted], 2006.

4.  The Veteran and the appellant were not married for one year prior to his death.

5.  The Veteran and appellant did not have a child born of their union.

6.  At the time of his death, the Veteran had no pending claims for VA disability benefits nor were there any unpaid monetary benefits to which he was entitled.

CONCLUSIONS OF LAW

1.  The criteria for eligibility to receive VA DIC and death pension benefits for a surviving spouse have not been met.  38 U.S.C.A. §§ 101, 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.54, 3.102, 3.204, 3.205 (2011).

2.  The appellant is not entitled to payment of accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.52, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (West 2002 & Supp. 2007) (VCAA) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation). Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  

With respect to the notice provisions, the Board observes that a statement of the case along with supplemental statements of the case and various notice letters, including in July 2007, notified the appellant of any type of evidence needed to substantiate her claims.  See also Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (regarding section 5103(a) notice in the context of a claim for DIC benefits).  In addition, to whatever extent the decision of the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), requires more extensive notice in claims for benefits, e.g., as to potential downstream issues such as effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Since the claim herein is being denied, such issues are moot.

DIC and Death Pension Benefits

The record reflects that the appellant and the Veteran were married on February [redacted], 2006, in Roane County, Tennessee, and that he died on September [redacted], 2006, from cirrhosis of the liver, due to Hepatitis C, due to hepatic cancer, due to portal hypertension/gastrointestinal bleed, according to his death certificate.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling.  

VA law provides for DIC to a veteran's surviving spouse, child, or parent, because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  DIC may be paid to a surviving spouse of a veteran who died on or after January 1, 1957, and who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury of disease causing death was incurred or aggravated, (2) for one year or more prior to the veteran's death, (3) for any period of time if a child was born of the marriage or was born to them before the marriage.  38 C.F.R. § 3.54.

A recognized marriage for VA purposes is defined as one which is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

As noted, the validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of the marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  A valid marriage may be established by various types of documentary evidence, together with the appellant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a) (2011).  

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.  38 C.F.R. § 3.205(a)(6) (2011).  This evidence should be supplemented by affidavits or certified statements from two or more persons who know, as the result of personal observation, the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  Id.  

Where a surviving spouse has submitted proof of a marriage in accordance with the aforementioned and also meets the requirements of 38 C.F.R. § 3.52, the appellant's signed statement that he or she had no knowledge of an impediment to the marriage will be accepted, in the absence of information to the contrary, as proof of the marriage.  38 C.F.R. § 3.205(c) (2011). 

As the appellant has conceded, the State of Tennessee, by law, does not recognize such marriages.  In her December 2008 signed statement, the appellant acknowledges that the State of Tennessee does not recognize common-law marriages and that she was aware of this prohibition.  She also acknowledges that the ceremonial marriage was not for "legal purposes" but was performed for their (religious) beliefs.  When seen on examinations, the Veteran indicated that the appellant was a friend with whom he lived; he did not hold himself out as married and did not claim the appellant as his dependent-wife, which would have given him greater compensation benefits.  Any claim of a "deemed valid" marriage raised by the appellant would fail.  38 C.F.R. § 3.52. 

The appellant herein contends that she should be recognized as the Veteran's surviving spouse.  The record shows that the Veteran was separated from active service in January 1970.

During a July 2004 VA psychiatric examination, the Veteran reported that he lived "with his lady friend with whom he has been living since 1987 or so".

Records further show that the appellant married the Veteran on February [redacted], 2006, as she reported in her formal claim for DIC benefits (VA Form 21-534) received by the RO in April 2007, along with a Marriage Certificate dated on February [redacted], 2006 that reflected their marriage.  In her VA Form 21-534, the appellant reported that she was previously married and divorced 1989.  The appellant also submitted two pages from a Union Planters Bank checking account, dated from January to February 1998 and May to June 1998, that bear the Veteran's name, and her first name and her ex-husband's surname.

In September 2007, the RO denied the appellant's claim for DIC, death pension, and accrued benefits, holding that she was not married to the Veteran for one year prior to his death, or before May 8, 1985 (in the case of a surviving spouse of a Vietnam Era veteran).

In October 2008, the appellant submitted a Certificate of Marriage purported to show that she and the Veteran were married on December [redacted], 2004 by Rev. D.A.B., at Cosby, Tennessee, and another copy of her February 2006 marriage certificate.  At that time, she provided two signed statements regarding her relationship with the Veteran.  K.K., M.D., said that he knew the Veteran since July 2002 and, since then "he has been with [the appellant]".  R.G. said that, in the late 1990s, he and his wife lived upstairs in a house shared with the appellant and Veteran.

In a November 6, 2008 letter, the RO requested that the appellant clarify the discrepancy in the dates of the two separate marriage certificates she provided, and requested that she submit a completed Declaration of Status of Dependents (VA Form 21-686c.  

In a December 1, 2008 written statement, the appellant said that both marriage certificates were between the Veteran and her.  She said that the December [redacted], 2004 marriage was performed "by a private minister in a ceremony attended by only [her and the Veteran]", her daughter, and the minister.  The appellant explained that the marriage was done between them for their belief "in the [sanctity] of marriage, not for legal purposes".  The appellant further stated that, when the Veteran became ill and there was a need for her to sign documents, medical personnel advised that she needed a legal marriage certificate.  Thus, on February [redacted], 2006, the appellant and the Veteran were married again by a licensed pastor in Roane County, Tennessee.  She said that, because the State of Tennessee did not recognize common-law marriages, she was denied all benefits.  In sending both marriage certificates, she "was trying to establish that our marriage was longer than the few months that the [February] 2006 certificate covered".  

Also, in December 2008, the appellant submitted a completed VA Form 21-686c on which she reported that she and the Veteran were married on February [redacted], 2006.

In February 2009, VA RO personnel attempted to determine if the December [redacted], 2004 the marriage between the Veteran and the appellant was registered with a county clerk's office.  According to a February 2009 record in the file, a representative of the Cocke County Clerk's Office reported that he could not find a record of the marriage and suggested contacting the Sevier County Clerk's Office.  The Sevier County Clerk's Office was contacted and they did not have a record of the December [redacted], 2004 marriage between the Veteran and the appellant.

The appellant and the Veteran were residents of the State of Tennessee at the time of their February [redacted], 2006 marriage and at the time of the Veteran's death in September 2006.  There is no indication that there were any children born of this marriage.  The appellant contends that benefits are warranted due to fairness and because of her actual marriage to the Veteran.  

It is noted that the appellant has not claimed that she was involved in a common law marriage.  In fact, she indicated that the State of Tennessee did not recognize common law marriage.  Although she submitted the two bank statements dated in 1998, and the two October 2008 signed statements from K.K. and R.G., these records do little more than suggest that she and the Veteran had an on-going relationship since 1990s. 

While the Board is sympathetic to the appellant's claim, her marriage to the Veteran does not meet the criteria for recognition as his surviving spouse for entitlement to VA benefits.  The evidence shows they were married more than 15 years after his separation from active service, they were not married for one year prior to his death under Tennessee law, and there were no children born between them either before or after their marriage.  Therefore, the Board finds that basic eligibility to receive VA benefits as the veteran's surviving spouse is not warranted.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


Accrued Benefits

The appellant filed a claim to receive, as the Veteran's surviving spouse, accrued benefits due to the Veteran.  The law and regulations governing claims for accrued benefits, as applicable to this case, state that, upon the death of a veteran, the veteran's lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Without deciding whether the appellant is the surviving spouse of the Veteran for accrued benefits purposes, the fact remains that there were no periodic monetary benefits to which the Veteran was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  There was no active claim for benefits of record at the time of his death.  Accordingly, there is no basis to award accrued benefits.  


ORDER

The appellant is not eligible as a surviving spouse to receive VA death benefits, to include DIC and death pension, and her appeal is thus denied.

Entitlement to accrued benefits is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


